REVISED September 5, 2007

          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                                    Fifth Circuit
                                                                  F I L E D
                                          No. 05-60891              July 23, 2007

                                                               Charles R. Fulbruge III
                                                                       Clerk
YUQING ZHU

                                                  Petitioner
v.

ALBERTO GONZALES, U.S. Attorney General

                                                  Respondent



     Petition for Review of an Order of the Board of Immigration Appeals


Before HIGGINBOTHAM, WIENER, and CLEMENT, Circuit Judges.
WIENER, CIRCUIT JUDGE:
      Petitioner Yuqing Zhu, a native and citizen of China, previously applied
for asylum and withholding of removal, contending that she qualifies for both
forms of relief, because she was subjected to a forced abortion in China. The
Immigration Judge (“IJ”) denied the application, concluding that Zhu’s asylum
application was untimely and that she was not forced to have an abortion but
rather chose to do so voluntarily. The Board of Immigration Appeals (“BIA”)
affirmed without an opinion. In Zhu v. Ashcroft,1 we vacated and remanded to
the BIA with instructions to clarify its holding. On remand, the BIA again

      1
          382 F.3d 521 (5th Cir. 2004).
                                        No. 05-60891

affirmed, agreeing with the IJ and finding that the application was untimely and
that Zhu “chose to have an abortion.” Zhu then filed this petition for review of
the BIA’s order.
      Although we do not have jurisdiction to review the decisions that Zhu’s
asylum application was untimely, we do to review the denial of her petition to
review her application for withholding of removal — and we do so now. We
conclude that Zhu’s abortion was indeed forced, as a reasonable person in Zhu’s
position “would objectively view the threats for refusing the abortion to be
genuine,” and that harm, “if carried out, would rise to the level of persecution.”2
Thus, as Zhu was subjected to past persecution, we presume that her “life or
freedom would be threatened in the future in [China].”3 Accordingly, Zhu
qualifies for withholding of removal as a matter of law.                    We reverse the
judgment of the BIA regarding Zhu’s entitlement to withholding of removal and
remand to the BIA with instructions to enter an order withholding removal, in
accordance with this opinion.
                            I. FACTS AND PROCEEDINGS
      As the facts of this case are fully set forth in Zhu v. Ashcroft,4 we
summarize them only briefly here. In 1994, while still in China, Zhu, who was
unmarried, became pregnant by her boyfriend. Then, as now, China’s family
planning policies prohibited unmarried women from having children. Zhu and
her boyfriend would not have been allowed to marry and thereby avoid that
prohibition, because they would have been forced to undergo medical testing,
which would have revealed her pregnancy and barred their marriage. The IJ
credited Zhu’s testimony that she believed that Chinese law required her to have



      2
          In re T-Z-, 24 I. & N. Dec. 163, 168 (BIA 2007) (defining forced abortion).
      3
          8 C.F.R. § 208.16(b)(1)(I).
      4
          382 F.3d 521.

                                               2
                                      No. 05-60891

an abortion; indeed, she had heard of one woman who had been forced to
undergo an abortion in her ninth month of pregnancy. This is borne out by the
1999 State Department Country Conditions Report on Human Rights in China
[“The 1999 Country Conditions Report”], which indicates that, although contrary
to official government policy, forced and coerced sterilizations and abortions
continue to occur, as family planning officials are under “intense pressure to
meet family planning targets set by the Government.”5 The IJ also credited
Zhu’s testimony that she believed that she might lose her job, its benefits, and
her housing if she did not undergo an abortion. The 1999 Country Conditions
Report states that
       [d]isciplinary measures against those who violate policies can
       include fines (sometimes called a “fee for unplanned birth” or a
       “social compensation fee”), withholding of social services, demotion,
       and other administrative punishments that sometimes result in loss
       of employment. Fines for giving birth without authorization vary,
       but they can be a formidable disincentive.6

And the IJ credited Zhu’s testimony that children born to unmarried women are
not recognized as citizens, and are denied admission to school and refused
medical treatment. In the face of all this governmental duress, Zhu concluded
that she had no choice but to have an abortion. In 1997, Zhu became pregnant
again. She did not want to have another abortion, because of the pain and loss
she felt as a result of her first abortion, and because she was concerned about
her health. Believing that she faced the possibility of imprisonment, fines,



       5
        Dep’t of State Country Reports on Human Rights Practices China 1999, available at
http://www.state.gov/g/drl/rls/hrrpt/1999/284.htm. Although we cite to the 1999 Country
Conditions Report, human rights abuses relating to China’s family planning policies persist.
See Dep’t of State Country Reports on Human Rights Practices China 2006, available at
http://www.state.gov/g/drl/rls/hrrpt/2006/78771.htm. We cite the 1999 report because it was
admitted into evidence at the hearing before the IJ.
       6
        Dep’t of State Country Reports on Human Rights Practices China 1999, available at
http://www.state.gov/g/drl/rls/hrrpt/1999/284.htm.

                                             3
                                      No. 05-60891

unemployment, abortion, and possibly even sterilization if she did not have an
abortion, she decided to try to come to the United States, where she hoped to
give birth. She obtained a business visa through her work, and entered the
United States in October 1997. Her daughter was born in the United States in
May 1998. Zhu received various extensions on her business visa, after which she
received student and work visas. She stopped working in June 1999, and the
Immigration and Naturalization Service (“INS”) terminated her legal status in
April 2000. In October 2000, she applied for asylum, withholding of removal,
relief under the Convention Against Torture (“CAT”), and, only in the
alternative, for a voluntary departure.
       After a hearing in which Zhu testified, the IJ denied her application for
asylum, withholding of removal, and relief under CAT. The IJ concluded that
Zhu’s application was untimely, as she had filed it more than a year after
arriving in the United States. The IJ also held that she did not qualify for an
exception to the one-year filing deadline. In so holding, the IJ stated that “filing
the asylum application some 6½ months after her nonimmigrant status . . .
expired and some 3 years after her initial arrival in the United States is not
reasonable.” The IJ also addressed the merits of her claim, concluding that Zhu
was credible, but that, as a matter of law, she had not been forced to have an
abortion. Rather, ruled the IJ, she “voluntarily went to have the abortion upon
the belief that she need[ed] to abide by the law and that she had no other way
out, other than having an abortion.” In so holding, the IJ temporized that Zhu
had “to take responsibility for her own personal choices and her personal choice
of having a child.”7 The IJ ruled that Zhu was removable and granted Zhu


       7
        As we observed in our first Zhu opinion, the IJ’s decision is replete with moralistic
commentary on Zhu’s decision to have two relationships out-of-wedlock. See Zhu, 382 F.3d at
526 n.2 (noting “the highly inappropriate and facially sexist commentary by the IJ that is
pervasive in his opinion and often is substituted for what should have been a thorough legal
analysis of Ms. Zhu's asylum petition.”).

                                             4
                                       No. 05-60891

voluntary departure. Zhu appealed to the BIA, and the BIA affirmed without an
opinion.
       On appeal, we vacated the BIA’s dismissal and remanded with
instructions that the BIA issue an opinion clarifying its reasons for dismissing
Zhu’s appeal. An opinion was necessary, we noted, because we had “no way of
knowing whether the BIA affirmed the IJ’s decision on a non-reviewable basis,
i.e., untimeliness, or a reviewable basis, i.e., the merits of Zhu’s asylum claim.”8
We then specified the issues that needed to be addressed on remand:
       [S]hould the BIA decide upon remand that Zhu's application for
       asylum was timely or her untimeliness is excused, the merits of her
       asylum application should be addressed. Most significantly, “forced”
       under 8 U.S.C. § 1101(a)(42) needs to be defined and whether Zhu
       meets such definition and therefore can be considered to have
       suffered past persecution needs to be determined. If unsatisfied
       with the BIA's resolution, Zhu can appeal. If, however, the BIA
       finds Zhu's application to be timely but decides not to address the
       merits of her claim and merely affirms the IJ's decision, then Zhu
       can appeal such a decision to this Court and this Court will then
       review the IJ's decision as the final agency determination
       concerning the merits of her claim. Further, even if the BIA
       determines that Zhu's application for asylum was not timely filed,
       the issue of whether Zhu was eligible for withholding of removal
       remains because there is no time bar in seeking withholding of
       removal. Again, here some similar but not identical unsolved issues
       should be addressed by the BIA on remand, most importantly
       whether Zhu has suffered past persecution or if she has a well-
       founded fear of future persecution. The BIA, utilizing its expertise
       as an agency skilled in making such evaluations, can address these
       issues and, if unsatisfied, Zhu can appeal. If the BIA decides not to
       address the withholding of removal claim, then the IJ's decision is
       a final agency determination subject to review again in this Court.
       In other words, we are neither deciding the merits of Zhu's claim


       8
          Id. at 527. Our holding in Zhu was issued prior to the passage of the Real ID Act of
2005. As we explain below, that Act gives us jurisdiction to review timeliness determinations
to the extent they turn on a question of law. See Nakimbugwe v. Gonzales, 475 F.3d 281, 284
(5th Cir. 2007) (per curiam) (reviewing timeliness determination because it turned on statutory
construction).

                                           5
                                         No. 05-60891

       nor prohibiting her from pursuing the merits of her claim at some
       later date.9

On remand, the BIA issued a terse opinion, holding that the IJ did not err in
“finding the respondent’s application for asylum untimely, without adequate
excuse, or . . . in his alternative denial of her application on the merits.”
Specifically, the BIA stated,
       [w]ith regard to timeliness, we adopt and affirm the [IJ]’s ruling
       that the application for asylum was untimely filed and did not
       satisfy any of the regulatory excuses for such untimeliness. . . . [I]n
       this case, we agree with the [IJ] that the respondent failed to file
       her asylum application within a reasonable amount of time.
       Furthermore, we agree with the [IJ]’s finding that the respondent
       failed to establish past persecution or a well-founded fear of future
       persecution. We note that the respondent testified that the
       government did not force her to have the abortion, nor did she have
       any problems with the government due to her pregnancy. From the
       record, it appears that the respondent made a decision and chose to
       have an abortion.

Thus, despite our clear instruction, the BIA did not define the term “forced”
under 8 U.S.C. § 1101(a)(42). It dismissed Zhu’s appeal of the IJ’s denial of her
petition. Zhu filed this petition, challenging the BIA’s order.10
                       II. APPLICABLE LAW AND ANALYSIS
A.     Standard of Review
       We generally have authority to review only the decision of the BIA.11
When the IJ’s ruling affects the BIA’s decision, however, we also review the




       9
           Zhu, 382 F.3d at 527-29 (internal citations omitted).
       10
        As Zhu does not challenge the dismissal of her CAT claim in her brief, we consider it
waived. See Cinel v. Connick, 15 F.3d 1338, 1345 (5th Cir. 1994).
       11
            Majd v. Gonzales, 446 F.3d 590, 594 (5th Cir. 2006).

                                                6
                                        No. 05-60891

decision of the IJ.12 With respect to timeliness, the BIA expressly adopted and
affirmed the IJ’s findings and holding, so we review the IJ’s decision on that
issue.13 With respect to the merits, the BIA did not expressly adopt the IJ’s
findings. It did, however, state, as quoted earlier:
       Furthermore, we agree with the [IJ]’s finding that the respondent
       failed to establish past persecution or a well-founded fear of future
       persecution. We note that the respondent testified that the
       government did not force her to have the abortion, nor did she have
       any problems with the government due to her pregnancy. From the
       record, it appears that the respondent made a decision and chose to
       have an abortion.

Considering the paucity of findings of fact, the conclusional perfunctoriness of
the BIA’s opinion — particularly in light of its ignoring our explicit instructions
to make specified legal determinations on remand — and the BIA’s initial
decision affirming the IJ’s ruling without opinion, there is no question but that
the IJ’s decision affected the BIA’s decision with respect to the merits as well.
Thus, we also review the IJ’s findings and holding on the merits.
       We review factual findings of the BIA and IJ for substantial evidence, and
questions of law de novo,14 giving “considerable deference to the BIA’s
interpretation of the legislative scheme it is entrusted to administer.”15


       12
          Nakimbugwe, 475 F.3d at 283; Majd, 446 F.3d at 594; Beltran-Resendez v. INS, 207
F.3d 284, 286 (5th Cir. 2000). The government inexplicably argues that, because “the BIA’s
order dismissing Zhu’s appeal adopted and affirmed the decision and findings of the IJ[,] . . .
only the BIA’s decision is reviewed by this Court.” This directly contradicts our precedent. See,
e.g., Majd, 446 F.3d at 594 (reviewing IJ’s decision when BIA expressly adopted and affirmed
IJ’s ruling). Indeed, the case cited by the government, Beltran-Resendez, indicates that we
“consider the Immigration Judge’s decision only to the extent that it affects the BIA’s decision.”
207 F.3d at 286 (emphasis added).
       13
         See Majd, 446 F.3d at 594 (reviewing the IJ’s decision when BIA expressly adopted
and affirmed IJ’s ruling).
       14
            Nakimbugwe, 475 F.3d at 283.
       15
         Fonseca-Leite v. INS, 961 F.2d 60, 62 (5th Cir. 1992) (citing Chevron U.S.A., Inc. v.
Natural Res. Def. Council, Inc., 467 U.S. 837 (1984)).

                                                7
                                         No. 05-60891

Although we may reverse a decision on a factual finding only when the evidence
compels us to do so, “we nevertheless may reverse an IJ’s decision if it was
decided on the basis of an erroneous application of the law.”16
B.     Asylum
       An alien is eligible for asylum if the Attorney General or the Secretary of
Homeland Security determines that the alien is a refugee.17 A refugee is defined
as an individual “who is unable or unwilling to return to, and is unable or
unwilling to avail himself or herself of the protection of, [his or her country of
nationality] because of persecution or a well-founded fear of persecution on
account of race, religion, nationality, membership in a particular social group,
or political opinion.”18 “The Attorney General [or the Secretary of Homeland
Security] has complete discretion whether to grant asylum to eligible
individuals.”19
       To be eligible for asylum, an alien must file an application within one year
of his or her arrival in the United States.20 The one-year filing deadline,
however, may be excused if the applicant can demonstrate “changed
circumstances which materially affect[ed] the applicant’s eligibility for asylum
or extraordinary circumstances relating to the delay in filing an application.”21
“Extraordinary circumstances” include those in which the applicant maintained
lawful immigrant status until a reasonable period before the filing of an asylum


       16
         Eduard v. Ashcroft, 379 F.3d 182, 186 (5th Cir. 2004) (reversing because IJ
erroneously applied law to facts); Mikhael v. INS, 115 F.3d 299, 305 (5th Cir. 1997) (reversing
because IJ applied wrong standard of proof).
       17
            8 U.S.C. § 1158(b)(1)(A).
       18
            8 U.S.C. § 1101(a)(42).
       19
            Majd, 446 F.3d at 595; 8 U.S.C. § 1158(b)(1)(A).
       20
            8 U.S.C. § 1158(a)(2)(B).
       21
            8 U.S.C. § 1158(a)(2)(D).

                                                8
                                          No. 05-60891

application.22 To the extent that a determination of timeliness turns on a
constitutional claim or a question of law, we have jurisdiction to review it under
the Real ID Act.23 Even after the passage of the Real ID Act, however, we do not
have jurisdiction to review determinations of timeliness that are based on
findings of fact.24
       Zhu concedes that she did not file her application within one year following
her arrival in the United States. She nevertheless contends that “extraordinary
circumstances” excuse that failure, viz., that she applied for asylum within a
“reasonable period” following the termination of her lawful immigrant status.25
Zhu’s legal immigrant status terminated in April 2000.26                      She filed her
application for asylum approximately six months later, in October 2000. The IJ
ruled, and the BIA expressly adopted and affirmed, that Zhu did not file the
asylum application within a reasonable time after the termination of her legal
status. Specifically, the IJ held that “filing the asylum application some 6½



       22
            8 C.F.R. § 208.4(a)(5)(iv).
       23
            Nakimbugwe v. Gonzales, 475 F.3d 281, 284 (5th Cir. 2007) (per curiam).
       24
          Id. In her brief, which was submitted before our decision in Nakimbugwe, Zhu
contends that “the Court now has jurisdiction to consider all issues raised by Petitioner before
the [IJ] and the BIA.” (Emphasis added). Whatever potential merit this contention may have
had before Nakimbugwe, the argument is now foreclosed, as we clarified in Nakimbugwe that
we do not have jurisdiction to review determinations of timeliness to the extent they turn on
findings of fact.
       25
          Zhu also argues that “changed circumstances” exist to allow consideration of her
application. She does not specify what circumstances have changed so as to alter her eligibility
for asylum. The grounds on which she argues she is eligible for relief — past or future
persecution due to China’s family planning laws — existed as a basis for eligibility for asylum
when she arrived in the United States.
       26
         After receiving various visa reclassifications and extensions, Zhu obtained a non-
immigrant worker H1-1B visa that was valid from January 1999 until December 2001. After
she quit her job to care for her sick daughter in June 1999, she applied for and was granted
a change in status to a nonimmigrant visitor permitted to remain in the United States until
November 18, 1999. Her application for an extension of that visa was denied in April 2000.

                                               9
                                       No. 05-60891

months after her nonimmigrant status has expired and some 3 years after her
initial arrival in the United States is not reasonable.”
       Anticipating the distinction that we have delineated between our
jurisdiction to review questions of law and questions of fact, Zhu argues to us
that “the exceptions to the one year filing requirement are ‘questions of law’ that
may . . . be reviewed under INA § 242(a)(2)(D).” Thus, she urges, we may review
the IJ’s ruling that her application was not filed within a reasonable time after
the termination of her legal status. This argument fails. Although our decision
in Nakimbugwe v. Gonzales illustrates that there are some circumstances when
a challenge to a finding on timeliness will involve a reviewable “question of
law,”27 Zhu’s is not such a case. In Nakimbugwe, we explained that “[m]any
determinations of timeliness are based on an IJ's assessment of facts and
circumstances that affected the applicant’s filing, and even after the passage of
the Real ID Act, such rulings are clearly unreviewable by this Court.”28 As an
example, we pointed out that
       Nakimbugwe also challenges the IJ’s (and the BIA’s) determination
       that she failed to demonstrate extraordinary circumstances
       preventing her from filing for asylum within a year. This challenge
       turns entirely on a question of fact, and this Court therefore has no
       jurisdiction to consider it, even after the passage of the Real ID
       Act.29




       27
         Id.; Diallo v. Gonzales, 447 F.3d 1274, 1281-82 (10th Cir. 2006) (reviewing timeliness
determination because it turned on question of law). But see Sokolov v. Gonzales, 442 F.3d
566, 568-69 (7th Cir. 2006) (holding that courts of appeal do not have jurisdiction to review
timeliness determinations); Chacon-Botero v. U.S. Att'y Gen., 427 F.3d 954, 957 (11th Cir.
2005) (per curiam) (same).
       28
            Nakimbugwe, 475 F.3d at 284.
       29
            Id. at 284 n.1.

                                           10
                                        No. 05-60891

       Here, the IJ’s determination on timeliness turned on the “IJ's assessment
of facts and circumstances that affected” Zhu’s filing.30 In concluding that 6
months was not a reasonable period of time, the IJ noted that Zhu had consulted
with lawyers about a possible asylum application during the three years before
her legal status was terminated. The IJ also observed that, even though Zhu
purportedly came to the United States seeking refuge, she “applied for a number
of extensions and adjustment of status, but claimed she was too busy with taking
care of her child or with her work or with her school” to apply for asylum. Thus,
the IJ’s rejection of Zhu’s extraordinary-circumstances claim was based on an
evaluation of the facts and circumstances of her case.                     We do not have
jurisdiction to review the IJ’s determination that Zhu’s asylum application was
untimely.31
C.     Withholding of Removal
       Zhu also applied for withholding of removal. Unlike an application for
asylum, an application for withholding of removal need not be filed within one



       30
            Id. at 284.
       31
          Id.; see also Joaquin-Porras v. Gonzales, 435 F.3d 172, 180 (2d Cir. 2006) (“[T]he IJ
looked to ‘the facts and the circumstances as presented in this case’ and concluded that [the
applicant] did not qualify for an exception. We therefore conclude that we cannot disturb the
IJ's conclusion that [the applicant] was not entitled to file past the one-year deadline because
of changed or extraordinary circumstances.”) (citation omitted); Sukwanputra v. Gonzales, 434
F.3d 627, 635 (3d Cir. 2006) (holding that claim that petitioner demonstrated changed or
extraordinary circumstances does not raise a “question of law covered by the Real ID Act’s
judicial review provision”).
        We note that the Ninth Circuit recently held that the Courts of Appeals have
jurisdiction to review mixed questions of fact and law, which the court concluded include
determinations with respect to changed circumstances. Ramadan v. Gonzales, 479 F.3d 646,
654-57 (9th Cir. 2007). Nakimbugwe counsels against adopting this approach here, as we
expressly observed that we do not have jurisdiction to review timeliness determinations that
are based on an assessment of the facts and circumstances of a particular case. Moreover, in
explaining the category of issues that we have jurisdiction to review in Nakimbugwe, we
quoted a Second Circuit opinion, in which it clarified that “questions of law,” as used in the
Real ID Act, “refers to ‘a narrow category of issues regarding statutory construction.’” 475 F.3d
at 284 n.2 (quoting Xiao Ji Chen v. U.S. Dep’t of Justice, 434 F.3d 144, 154 (2d Cir. 2006)).

                                              11
                                           No. 05-60891

year following entry.32 Also unlike asylum, withholding of removal is not
discretionary,33 as “the Attorney General may not remove an alien to a country
if the Attorney General decides that the alien’s life or freedom would be
threatened in that country because of the alien’s race, religion, nationality,
membership in a particular social group, or political opinion.”34 Importantly to
our consideration today, when an applicant for withholding of removal has
suffered past persecution, “it shall be presumed that the applicant’s life or
freedom would be threatened in the future in the country of removal on the basis
of the original claim.”35 This presumption may be rebutted, but only if the
government can prove by a preponderance of the evidence that (1) there has been
a fundamental change of conditions that removes the threat to the applicant, or
(2) the applicant could avoid the threat by relocating to another part of the
country.36 In contrast, “[i]f the applicant’s fear of future threat to life or freedom
is unrelated to the past persecution, the applicant bears the burden of
establishing that it is more likely than not that he or she would suffer such
harm,”37 i.e., that there is a “clear probability” of future harm.38
      1.        Past Persecution
           Zhu insists that she is entitled to withholding of removal, because she
suffered past persecution in the form of a forced abortion. In determining
entitlement to withholding of removal, “a person who has been forced to abort


      32
           Zhu v. Ashcroft, 382 F.3d 521, 528 (5th Cir. 2004) (citing 8 U.S.C. § 1231(b)(3)(A)).
      33
           Majd v. Gonzales, 446 F.3d 590, 595 (5th Cir. 2006).
      34
           8 U.S.C. § 1231(b)(3)(A) (emphasis added).
      35
           8 C.F.R. § 208.16(b)(1)(I).
      36
           8 C.F.R. § 208.16(b)(1)(I), (ii).
      37
           8 C.F.R. § 208.16(b)(1)(iii).
      38
           Chen v. Gonzales, 470 F.3d 1131, 1138 (5th Cir. 2006).

                                               12
                                           No. 05-60891

a pregnancy or to undergo involuntary sterilization, or who has been persecuted
for failure or refusal to undergo such a procedure or for other resistance to a
coercive population control program, shall be deemed to have been persecuted
on account of political opinion.”39 Without defining the meaning of the term
“forced” in the context of § 1101(a)(42), as we had instructed in our remand, both
the BIA and the IJ baldly concluded that Zhu was not subjected to a “forced”
abortion, but rather chose to abort her pregnancy voluntarily. This conclusion
was premised on a fundamental misinterpretation of the term “forced”: It is
obvious that the BIA and the IJ assumed that an abortion is “forced” only when
it is physically compelled. After oral argument in this case, however, the BIA
held in Matter of T-Z- that
        whether an abortion is “forced” within the meaning of the coercive
        population control provisions should be evaluated in terms of
        whether the applicant would have otherwise been subjected to harm
        of sufficient severity that it amounts to persecution. Therefore, an
        abortion is “forced” within the meaning of the Act when a
        reasonable person would objectively view the threats for refusing
        the abortion to be genuine, and the threatened harm, if carried out,
        would rise to the level of persecution.40

The BIA further clarified, in Matter of T-Z-, that an abortion may be “forced”
even if it is not physically compelled.41
        Based on the facts found by the IJ and the State Department Country
Condition Report, plus the mass of federal cases depicting abuses of China’s


        39
           8 U.S.C. § 1101(a)(42). “[T]he population control-based persecution language of
section 101(a)(42) applies to all relevant determinations under the Act, not just asylum determinations.”
In re X-P-T-, 21 I. & N. Dec. 634, 637 (BIA 1996) (holding that person who had been forcibly
sterilized was eligible for withholding of removal).
        40
             24 I. & N. Dec. 163, 168 (BIA 2007).
        41
          Id. at 169. The BIA noted that “[t]he term ‘persecution’ is not limited to physical
harm or threats of physical harm and may include threats of economic harm, so long as
threats, if carried out, would be of sufficient severity that they amount to past persecution.”


                                                  13
                                        No. 05-60891

family planning laws, we have no trouble concluding that Zhu’s 1994 abortion
falls within Matter of T-Z-’s definition of forced abortion.42 Zhu testified, and the
IJ found credible, that she believed she faced the possibility of a physically
compelled abortion later in her pregnancy, imprisonment, and even sterilization
if she did not abort her pregnancy. As noted earlier, Zhu testified that she had
heard of an unmarried woman being physically compelled to have an abortion
in the ninth month of her pregnancy; and Zhu believed that, if she did not have
the abortion, the child would not be recognized as a Chinese citizen and would
be denied social services.43 As the IJ found, “it was the law that convinced her



       42
          The BIA’s definition, particularly its discussion of when economic pressures would be
sufficient to “force” an abortion, may not be reconcilable with our interpretation of the word
“forced” in other contexts. Black’s Law Dictionary defines force, in part, as meaning “to compel
by physical means or by legal requirement.” BLACK’S LAW DICTIONARY 673 (8th ed. 1999).
Similarly, the American Heritage Dictionary defines force as meaning “to make a person or
thing follow a prescribed or dictated course.” AMERICAN HERITAGE DICTIONARY 513 (1976).
“Force is broadly applicable to any such act and usually implies the exertion of physical
strength or the operation of circumstances that permit no alternative to compliance.” Id. (second
emphasis added). Consistent with these definitions, we have held that the use of “‘forced’ does
not necessarily imply a physical assault. To ‘force’ means to compel ‘by physical, moral, or
intellectual means,’ or ‘to impose’ or ‘to win one’s way.’” United States v. Hefferon, 314 F.3d
211, 226 (5th Cir. 2002) (interpreting U.S.S.G. § 2A3.1(b)(5)) (quoting WEBSTER’S SEVENTH
NEW COLLEGIATE DICTIONARY 326 (1970)). In defining “forced abortion,” the Ninth Circuit has
held that “an asylum applicant seeking to prove that he was subjected to a coercive family
planning policy need not demonstrate that he was physically restrained during a ‘forced’
procedure. Rather, ‘forced’ is a much broader concept, which includes compelling, obliging, or
constraining by mental, moral, or circumstantial means, in addition to physical restraint.”
Ding v. Ashcroft, 387 F.3d 1131, 1139 (9th Cir. 2004).
        Although it is not immediately apparent to us why a different definition of forced should
apply in the immigration context, we need not resolve this issue. As we would interpret “forced
abortion” at least as broadly as the BIA, and we find that Zhu’s abortion falls within this
definition, we assume without deciding that the BIA’s definition of forced in Matter of T-Z- is
permissible.
       43
          See Chen v. Ashcroft, 381 F.3d 221, 223 (3d Cir. 2004) (petitioner’s girlfriend had been
forced to have an abortion in her eighth month of pregnancy).
       Although the BIA noted that Zhu testified that the government did not “force” her to
have an abortion, it takes this statement out of context. A full reading of Zhu’s testimony
demonstrates that, although the government did not physically compel her to have an
abortion, she decided to abort her pregnancy because of the legal ramifications and her belief
that she had no other choice.

                                               14
                                          No. 05-60891

to have the abortion” and Zhu “went to have the abortion upon the belief that
she need[ed] to abide by the law and that she had no way out.”44 We are left
with no doubt that a reasonable person in Zhu’s position would objectively
believe these potential harms to be very real and genuine. Federal cases are
replete with examples of Chinese women in Zhu’s position being forced to abort
their pregnancies or being forcibly sterilized.45 In addition, the 1999 Country
Conditions Report notes that forced abortions and sterilizations occurred despite
China’s official policy. None question that the threat of a physically compelled
abortion or forcible sterilization rises to the level of persecution.46 Again, we are
satisfied that a reasonable person in Zhu’s position “would objectively view the
threats for refusing the abortion to be genuine, and the threatened harm, if
carried out, would rise to the level of persecution.”47
       The government nevertheless contends that Zhu’s abortion was not forced,
because, it asserts, (1) her boyfriend rather than the government forced her to
have the abortion, and (2) “the government could not force her to the point of
persecution,” as “[t]he government never knew of either of Zhu’s pregnancies.”
We disagree.




       44
         Despite so finding, the IJ concluded that Zhu’s decision to have an abortion was
“voluntary.”
       45
         Zi Zhi Tang v. Gonzales, 489 F.3d 987 (9th Cir. June 6, 2007); Chen v. Ashcroft, 381
F.3d 221 (3d Cir. 2004); In re T-Z-, 24 I. & N. Dec. 163, 168 (BIA 2007); In re S-L-L-, 24 I. &
N. Dec. 1 (BIA 2006), rev’d on other grounds; Lin v. U.S. Dep’t of Justice, __F.3d__, 2007 WL
2032066 (2d Cir. July 16, 2007) (en banc); In re Y-T-L-, 23 I. & N. Dec. 601 (BIA 2003); In re
X-P-T-, 21 I. & N. Dec. 634, 637 (BIA 1996).
       46
          8 U.S.C. § 1101(a)(42). We also note that Matter of T-Z- suggests that the threat that
a child might not be registered in China may also rise to the level of persecution. There, the
BIA remanded for a determination of whether the financial threats made the abortion forced.
In remanding, the BIA specifically noted that the petitioner had not mentioned that fear of
sterilization or that her child would not be registered motivated her to have the abortion.
       47
            In re T-Z-, 24 I. & N. Dec. at 168.

                                                  15
                                 No. 05-60891

      First, in the face of the negative legal, social, and economic ramifications
of the pregnancy – including the possibility of sterilization or a physically
compelled abortion later in the pregnancy – the additional fact that Zhu’s
boyfriend may have wanted her to have an abortion does not keep the abortion
from having been compelled by the government. As we have noted, the IJ found
that it was “the law” that convinced Zhu to abort her pregnancy. Under all
relevant facts of Zhu’s case, this is sufficient to make her abortion “forced.”
      Second, the government cannot prevail on its argument that Chinese
authorities, because they were not aware that she was pregnant, could not have
forced Zhu to abort her pregnancy. As Zhu observes, the fact of her pregnancy
“was going to become public knowledge sooner or later.” At the time, she
believed that she would be compelled to have an abortion or be sterilized (or
both) when her pregnancy was discovered, as it was bound to be, sooner or later.
We see this belief as reasonable, especially in light of the multitude of federal
cases that describe just such a pattern of events. Zhu elected to have an
abortion in the tenth week of pregnancy, before it was discovered, rather than
waiting until its unavoidable discovery by authorities at a time when she might
be physically compelled to abort the pregnancy. It is true that, when faced with
the Catch 22 options of an abortion at three months or an abortion later in the
pregnancy, Zhu “chose” to have an abortion at three months, clearly the lesser
of the two evils. But, given Zhu’s perception that the abortion was inevitable,
we cannot say that her decision to abort the pregnancy was “voluntary” or that
it was not “forced.”     Indeed, at oral argument, the government itself
demonstrated the extent to which Zhu’s decision was compelled when it
suggested – incredibly – that the abortion was not forced because Zhu could have
avoided it by fleeing China. We hold that Zhu suffered past persecution.
      2.    Future Harm




                                       16
                                       No. 05-60891

       As Zhu suffered past persecution in China, a regulatory presumption
arises that she would face future persecution if she returned to China.48 The
government nevertheless urges that the presumption of future persecution does
not apply in this case. Specifically, the government contends, in the alternative,
that (1) the presumption of future persecution does not apply when the past
persecution was a forced abortion, and (2) even if it did, conditions in China have
now changed.
       a.         Applicability of the Presumption to Forced Abortion
       With respect to the government’s contention that the presumption does not
apply when the past persecution is a forced abortion, the regulatory text and the
BIA’s own reading of that text belie this argument and show that, to the
contrary, the presumption indeed does apply. The regulations specify that
       [i]f the applicant is determined to have suffered past persecution in
       the proposed country of removal on account of race, religion,
       nationality, membership in a particular social group, or political
       opinion, it shall be presumed that the applicant’s life or freedom
       would be threatened in the future in the country of removal on the
       basis of the original claim.49

“Forced abortions,” which are categorized by statute as persecution based on
political opinion, are nowhere exempted from this provision, and the government
has provided no explanation whatsoever why we should exempt this form of
persecution from the regulatory presumption.
       The BIA’s interpretation of the regulations supports our conclusion that
the presumption applies to forced abortions.               The BIA has held that an
individual who has been forcibly sterilized is entitled to a presumption of future


       48
          8 C.F.R. § 208.16(b)(1)(I). As we hold that Zhu suffered past persecution, we do not
address her contention that she would face a clear probability of future harm if she returned
to China with her child, who was conceived in China in violation of the family planning
policies.
       49
            Id.

                                             17
                                         No. 05-60891

persecution even though, by definition, this particular form of persecution is not
susceptible of repetition.50 Entitlement to the presumption pertains, because
prior forced sterilization is a “permanent and continuing act of persecution.”51
Although the BIA has not explicitly extended this rationale to forced abortions,
it has noted the close identity between these two forms of persecution: “[T]he
forced abortion, like sterilization, ‘deprive[s] a couple of the natural fruits of
conjugal life, and the society and comfort of the child or children that might
eventually have been born to them.’”52 In rejecting the government’s argument
that sterilization constituted a “changed circumstance” that rebuts the
presumption of future harm, the BIA also observed that
       it is fair to assume that if the respondent's spouse was subjected to
       a forced abortion, as opposed to a forced sterilization, the possibility
       of the spouse becoming pregnant and being subject to another forced
       abortion would preclude the argument that the forced abortion
       constitutes a “fundamental change” in circumstances for purposes
       of the regulation. We do not believe that it would be consistent with
       the intent of Congress for us to grant asylum to those subjected to
       a forced abortion, while denying relief to those subjected to a forced
       sterilization, simply because only the former act of persecution is
       one capable of repetition.53

From this, it is obvious that the BIA accepts that the regulatory presumption
applies in cases involving forced abortions to the same extent that it does in
those involving forced sterilizations.
       In further support of our rejection of the government’s position that the
presumption does not apply to forced abortion, the Ninth Circuit was recently


       50
        In re Y-T-L-, 23 I. & N. Dec. 601, 607 (BIA 2003); In re X-P-T-, 21 I. & N. Dec. 634,
637 (BIA 1996).
       51
            In re Y-T-L-, 23 I. & N. Dec. at 607 (emphasis added).
       52
          In re S-L-L-, 24 I. & N. Dec. 1, 7 (BIA 2006), rev’d on other grounds; Lin v. U.S. Dep’t
of Justice, __F.3d__, 2007 WL 2032066 (2d Cir. July 16, 2007) (en banc).
       53
            In re Y-T-L, 23 I. & N. Dec. at 607.

                                                   18
                                          No. 05-60891

confronted with the same issue that is before us today and held that a woman
who had been subjected to a forced abortion was entitled to withholding of
removal. In so holding, it stated that
       [b]oth forced abortion and forced sterilization share “unusual
       characteristics” including the “pain, psychological trauma, and
       shame” resulting from a forced procedure.              Both forms of
       persecution have serious, ongoing effects. A woman who has had a
       forced abortion has experienced unwanted governmental
       interference into one of the most fundamental and personal of
       decisions: whether she will have a child. The effects of that
       intrusion last a lifetime. . . . We see no way to distinguish between
       the victims of forced sterilization and the victims of forced abortion
       for withholding of removal eligibility purposes.54

We agree that there is no reasoned basis for distinguishing between these two
recognized forms of persecution in the context of withholding of removal. Thus,
we hold that the presumption of future harm applies equally to forced abortions.
       b.        Fundamental Change in Country Conditions
       The government contends in the alternative that “[a]pplication of the
presumption . . . raise[s] new fact questions about changed circumstances,”
because, in Matter of C-C-,55 the BIA determined that “there has been a
fundamental change in country conditions and that forced, coercive abortions
and sterilizations are no longer part of China’s population control.”56 This
argument also fails, as the government overstates the holding of Matter of C-C-:
There, the BIA did not in any way comment on whether forced abortions



       54
            Zi Zhi Tang v. Gonzales, 489 F.3d 987, 992 (9th Cir. June 6, 2007) (internal citations
omitted).
       55
            23 I. & N. Dec. 899 (BIA 2006).
       56
          At oral argument, the government also urged that the official government policy of
China prohibits coerced abortions. This claim is disingenuous. Even if China’s party line is
that forcible abortions are not performed, there is substantial evidence that contradicts this
assertion, including an abundance of federal cases and the State Department Country Reports.

                                                19
                                          No. 05-60891

continue to occur as a result of China’s population control policies.57 Matter of
C-C- involved a claim that the petitioner and her husband would be forcibly
sterilized if they returned to China with their second child, who was born in the
United States.58 The BIA’s discussion of China’s population control policies was
therefore limited to whether there was a “realistic chance” that the petitioner or
her husband would be forcibly sterilized if they returned to China with two
children, one of whom was born outside of China.59 It did not address the extent
to which conditions have changed with respect to abortions, sterilizations, and
other coercive measures for unplanned pregnancies occurring in China. In fact,
the only reference in that case to forced abortions is its observation that the 2005
State Department Country Reports “observed that central government policy
‘formally prohibits the use of physical coercion to compel persons to submit to
abortion or sterilization.’ The Country Reports also noted, however, that some
reports of physical coercion to meet birth targets continued, although the
respondent’s province was not mentioned among those which impose stringent
measures to deal with out-of-plan pregnancies.”60
      Finally, the government advances that we would exceed our authority if
we were to find that Zhu is entitled to withholding of removal. For support, the
government cites INS v. Ventura’s instruction that courts of appeal not decide
questions that have not been decided by the agency in the first instance.61 The
government argues that, because a determination of past persecution in the form
of forced abortion raises the regulatory presumption of future fear of forced


      57
           Id. at 903-04.
      58
           Id. at 900-01.
      59
           Id. at 901-03.
      60
           Id. at 903 (emphasis added).
      61
           537 U.S. 12, 16 (2002) (per curiam).

                                              20
                                         No. 05-60891

abortion, new legal and factual issues that the BIA did not address are raised,
requiring remand. We disagree.
       Even though the government had the burden of proving that the
regulatory presumption should not apply, it never offered evidence to rebut the
presumption before the IJ or before the BIA. Rather, the first time that the
government argued that conditions have changed was in its May 9, 2007, letter
to this court, eight years after Zhu filed her application for asylum and
withholding of removal. Moreover, unlike in Ventura, where the BIA had not
had the opportunity to decide whether conditions in the country of nationality
had changed, we are satisfied that the BIA has rejected any contention that
conditions in China have changed with respect to the treatment of women who
become pregnant in violation of China’s family planning policies (as
distinguished from the treatment of Chinese citizens returning to China with
children conceived and born abroad), as the BIA has granted relief to those who
suffered persecution as a result of China’s coercive planning provisions.62
       In sum, the BIA has now had two opportunities to address the legal and
factual issues that are again before this court; we need not give it a third bite at
this apple. As there is no need or justification for further factual or legal
development, we reverse the decision of the BIA, which “was decided on the basis
of an erroneous application of the law,”63 and hold that Zhu is entitled to
withholding of removal as a matter of law.
                                    III. CONCLUSION


       62
         In re Y-T-L-, 23 I. & N. Dec. 601 (BIA 2003); see also Zhao v. Gonzales, 404 F.3d 295,
311 (5th Cir. 2005) (concluding that, unlike Ventura, “[h]ere, . . . the Board has already rejected
‘the changed country conditions’ proposition, so our ruling on the persecution issue does not
usurp the Board’s authority to rule on it first”). In Zhao, we also noted that, “although the
language in Ventura is strong, it remains precatory.” Id.
       63
         Eduard v. Ashcroft, 379 F.3d 182, 196 (5th Cir. 2004) (reversing because IJ
erroneously applied law to facts); Mikhael v. INS, 115 F.3d 299, 305 (5th Cir. 1997); see also
Chen v. Att’y Gen. of U.S., __ F.3d __, 2007 WL 1760658, at *7 (3d Cir. June 20, 2007).

                                               21
                                 No. 05-60891

      We dismiss Zhu’s petition for review of her asylum application for lack of
jurisdiction. We reverse the BIA’s denial of Zhu’s application for withholding of
removal, and hold that she is entitled to withholding of removal.
      Petition for review of denial of asylum DISMISSED for lack of jurisdiction;
Petition for review of denial of withholding of removal GRANTED; REMANDED
to the BIA with instructions to enter an order withholding removal, in
accordance with this opinion.




                                       22